Citation Nr: 1824422	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 14-35 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The RO in Reno, Nevada now has jurisdiction over the matter.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2015. The transcript of that hearing is associated with the file. The Board has considered additional evidence added to the record since the last review by the AOJ; however, as the Board is granting the claim in full, there is no prejudice to the Veteran. 38 C.F.R. § 20.1304 (2017). 


FINDINGS OF FACT

1. During the entire period on appeal the Veteran was in receipt of compensation for service-connected disabilities meeting the schedular criteria for the award of TDIU.

2. The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Entitlement to TDIU is warranted. During the entire period on appeal the Veteran has been in receipt of service-connected benefits for posttraumatic stress disorder (PTSD) (evaluated as 70 percent disabling), ischemic heart disease (evaluated as 60 percent disabling) and tinnitus (evaluated as 10 percent disabling). His combined rating is 90 percent. He meets the schedular criteria for assignment of a TDIU. 38 C.F.R. § 4.16, 4.25.

In an application for Increased Compensation Based on Unemployability dated in December 2011, the Veteran reported that he had completed two years of college and then had an additional 2 months training in life and health insurance "licensing." He reported that he worked as a customer service representative at a Target retail store from October 2009 to December 2009; a carpenter from March 2008 to April 2008; and as a truck driver before that. In the his March 2013 notice of disagreement, the Veteran stated that he has not been able to hold a job for many years due to his PTSD and that he has gone through many jobs. He further stated that he was fired from his last job after three weeks due to conflicts with other workers.

In January 2015, the Veteran was afforded a VA examination for his PTSD. The Veteran reported to the examiner that since he was discharged from Military he was fired from "5 or 6" different jobs and quit from some jobs when he got "pissed." The examiner opined that the Veteran had difficulty establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances, including work or a work like setting. The examiner also reported that the Veteran is more fragile than he appears on the surface and that he has major problems with his anger and guilt from his experiences in Vietnam. The Veteran also manifested irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects. 

The Veteran testified at a Board hearing in September 2015. During the hearing, the Veteran described an incident at the Target retail store where he became insubordinate and used profanity with a supervisor, in front of a customer, after he felt that supervisor belittled him. The Veteran stated he was formally terminated because he was "too slow" at doing his job. The Veteran further testified that he experiences a loss of concentration, and difficulty in controlling his temper around others. 

The Veteran was afforded a VA heart examination in October 2017 after seeking medical treatment for a hypertensive vascular condition. The examiner confirmed that the Veteran's condition qualified for the diagnosis of ischemic heart disease (IHD) for VA compensation purposes. The examiner found that the Veteran's IHD condition met the criterion for 3-5 METs and described the functional impact on the Veteran's ability to work as "[h]e has shortness of breath and intermittent chest pains impairing his exertional activities."

The Board finds that entitlement to a TDIU is warranted. The Veteran's service-connected disabilities meet the schedular criteria for assignment of a TDIU. In addition, considering the Veteran's education and employment experience, the Board finds that he is unable to secure and follow a substantially gainful occupation, given his physical and psychological limitations. The Veteran's employment history is limited to occupations that required physical activity which the October 2017 VA examiner opined the Veteran's cardiac disability impacted him from doing. Sedentary work was not a good environment for the Veteran because of his inability to get along with coworkers and his loss of concentration. Therefore, the competent credible evidence is at least in relative equipoise. Ultimately the question as to whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Therefore, the benefit of the doubt is resolved in the Veteran's favor; entitlement to TDIU is granted. 

	
ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


